USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 1 of 8




                                           s/ Susan Collins
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 2 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 3 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 4 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 5 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 6 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 7 of 8
USDC IN/ND case 1:19-mj-00095-SLC document 1-2 filed 09/13/19 page 8 of 8




                                   s/ Susan Collins
